Exhibit (a)(1)(A) This document is important and requires your immediate attention. If you are in any doubt as to how to deal with it, you should consult your investment dealer, stock broker, bank manager, lawyer or other professional advisor. The Offer has not been approved or disapproved by any securities regulatory authority nor has any securities regulatory authority passed upon the fairness or merits of the Offer or upon the adequacy of the information contained in this document. Any representation to the contrary is unlawful. OFFER TO PURCHASE all of the issued and outstanding 4.25% Convertible Senior Notes due at a purchase price ofCdn$900 per $1,000 principal amount of 4.25% Convertible Senior Notes due 2035 ACE Aviation Holdings Inc. ("ACE" or the "Corporation") hereby offers to purchase from holders (the "Noteholders") of 4.25% Convertible Senior Notes due 2035 (the "Notes") of the Corporation their Notes for cancellation by the Corporation, at a purchase price of Cdn$900 in cash per Cdn$1,000 principal amount of Notes (the "Purchase Price"),on the terms and subject to the conditions set forth herein. The Offer and all deposits of Notes are subject to the terms and conditions set forth in this offer to purchase (the "Offer to Purchase"), its accompanying issuer bid circular (the "Circular"), and the related letter of transmittal (the "Letter of Transmittal") (which together constitute and are hereinafter referred to as the "Offer"). Each Noteholder who has properly deposited Notes and who has not withdrawn such Notes will receive the Purchase Price, payable in cash (subject to applicable withholding taxes, if any), for all Notes purchased, on the terms and subject to the conditions of the Offer. This Offer expires at 5:00p.m. (Montreal time) on January 19, 2009, unless extended, varied or withdrawn by ACE (the"Expiration Date"). Notwithstanding anything to the contrary contained in the Offer or the Circular or the Letter of Transmittal, Noteholders accepting the Offer will not be entitled to receive accrued and unpaid interest on the Notes. The Offer is not conditional upon any minimum principal amount of Notes being deposited. The Offer is, however, subject to certain other conditions. ACE reserves the right to withdraw the Offer and not take up and pay for any Notes deposited under the Offer unless certain conditions are satisfied.
